Fi|| in this information to identify your case:

 

Linited States Bankruptcy Court for the:
biggs Er£\ District of _,LC-'

Case number ("'rk"°“'"i: _____ Ci'lapter you are filing under; " _ - `
B'Chapter'f 19 APR 9 Piz 21

 

|;l Chapter 11
i;l Chapier 12

a er /"' ‘ KiffhiSiS an
a oh pt 13 stems r. SALATA.QQ§§§M fian

 

___.____ __,.M __ ..__.. …... .,”w k `_.__i

 

\.'=
i l

Officia| Form 101
Vo|untary Petition for individuals Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may f||e a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1‘ and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possib|e. If two married people are filing together, both are equally responsible for supplying correct
information |f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known}. Answer every question.

m ldentify Yourse|f

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse On|y in a Joint Case):
1. Your full name

Write the name that is on your J

government-issued picture _RQ-$]/l ~"W) _

identification (for examp|e. F'rs‘ "a e F"st name

your driver's license or h w m lq+

passport). Midd|e name Middle name

Bring your picture 75 i b-¢¢"+

identification to your meeting Lasi name Last name

with the trustee.
Suffix (Sr.. Jr.l ||, |||) Suffix {Sr., Jr.. ||, |||)

§
2. AI| other names you

have used m the last 8 First name First name

years

||'|Cfude your married or Middi€ name Nliddle name

maiden names. z
Last name ' Lasi name
First name First name §

§

Midd|e name Midd|e name
Last name Lasi name

3. only the last4 digits of ~ . §
your Socia| Security XXX _ XX _ _z- _3_ _i_ l XXX _ XX _ _ _ _, ___,_ g

 

number or federal oR oR
individual Taxpayer
identification number 9 XX _ XX __ _ _. ___ 9 XX _ XX __`_ _ _ i
(|T|N) :

Ofiioia| Fonn 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 1

Debiei' 1

Firsi Narr¢ M'rddle Narr:e

4. Any business names
and Empioyer
identification Numbers
{EiN} you have used in
the last 8 years

include trade names end
doing business as names

5. Where you live

Récr in"r U 001/cryva

73 ib<.#”i“

Lasl Narr:e

CHSB l'ilebEi' (if knowni

 

 

 

About Debtor t:

metro not used any business names or E|Ns.

 

About Debtor 2 (Spouse Oniy in a Joint Case):

3 l have not used any business names or EiNs.

 

Business name

Business name

 

Business same

E`N_

H_

ii 237 firms Kos< M

Business name

J_

iiii~i_

if Debtor 2 iives at a different address:

 

 

 

 

 

 

Number Street Number Sireei
Ciw»l¢ii¢ n c. 13373
City ' "' Siaze ZiP Code City State ZiP Code
MLC,&/¢’-Lb C‘* C'r
County County

if your mailing address is dii£ent from the one
above, fill it in here. Note that the court wiii send
any notices to you at this mailing addressl

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

 

this district to file for
bankruptcy

 

leflciai Fonn 101

WOver the iast 180 days before fifing this petition,
| have lived in this district longer than in any
other district.

L:i | have another reason Exp|ain.
{See 28 U.S.C. § 1408.)

 

 

 

 

Voiuntary Petition for individuals Fiiing for Bankruptcy

Number Sireet Number Sireet
no nev aer wis
P.O. Box __ P.O. sex
C;ite»lo 'i`i€ /i/C, 7 starr
City ' 'State Z§P Code City State ZiP Code
5. Why you are choosing Check one: Check one;

i;} Over the last 180 days before niing this petition,
§ have lived in this district longer than in any
other district

i:l § have another reason Exp|airl.
{See 28 U.S.C. § 1408.)

 

 

 

 

 

page 2

Debtor 1

 

Case number iirknowni

m Teli the Court About ‘t'our Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

_ ‘r. The chapter of the Checlr one. (For a brief description of each. see Notice Required by 11 U.S.C, § 342(1)) for individuals Filing
Bankmptcy Code you for Bankrupicy (t~'orrn 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under WChapter 7
Cl Chapter 11
El Chapter 12
i;.l Chapter 13
§ e. l~low you will pay the fee Cl l will pay the entire fee when i file my petitionl P|ease check With the clerk’s office in your
local court for more details about how you may pay. Typicaily, if you are paying the fee
yourself you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address
U l need to pay the fee in installmentsl if you choose this option, sign and attach the
Application for individuals to Pay The Filirig Fee in installments {Officiai Form 103A).
lift request that my fee be waived {You may request this option only if you are filing for Chapter 7.
By §aw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% ofthe official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fi|t out the Appiication to Have the
Chepter 7 Filing Fee Waived (Ofticial Form 103l3) and file it with your petition
9. Have you filed for Ei No `
bankru tc within the _ .
fast 3 y:ar§? [B?Yes. District [/¢/g;l` i£C/"'\» When l //5/201 3Case number i_' 5 - 5 (`_\ 30 C'”’.
rviivi i’i:)o rYYYY
District When Case number
MMr omva
Districl When Case number
MM/ DDrYYYY
' 10, Are any bankruptcy g No
cases pending or being
fried by a spouse who is m `(es. Debtor Relatlonsh£p to you
not ming this ca_Se with Disirict When Case number, if shown
yOLi, OI' by a business N\M,' go ;YYYY
partner, or by an
affiliate?
Debtor Relationship to you
Disii'ici When Case number, if known
lwe r no l YYYY
11. Do you rent your EJND_

residence?

Official Form 101

Go to line §2.(¢1.\;@’1"€.¢\ i' iy ji)ia¥i mt w/S`Ol’l)
i-ias your landlord obtained an eviction judgment against you?

m Yes.

Cl No. eo to line 12.

m Yes. Fiil out initial Stafen"ieanbout an Eviction JudgmentAgainst You (Form 101A) and &le it as
part of this bankruptcy petition.

Voluntary Petltion for individuals Fiilng for Bankruptcy page 3

Debtor 1 EL
Firsi time

0 i' n gil/j /)(in‘k o La;&{b "~/_i,,’ Case number (ir»inuwni

Mi ridle Namel

m Report About Any Businesses \'ou Own as a Soie Fropriotor

 

;12. Are you a soto proprietor drug Go to Pari 4

z 13.

of any fuii- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate iegat entity such as
a corporation, partnershipl or
LLC.

if you have rnore than one
sole proprietorshipl use a
separate sheet and attach it
to this petition

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a dennition of small

business debtor. see
ti U.S.C. § 101(510).

m Yes. Name and location of business

 

Narne of business if any

 

Number Streei

 

 

City Slate ZiP Code

Check the appropriate box to describe your business

m Health Care Business (as defined in 11 U.S.C.§ 101(27A))
m Sing|e Asset Reat Estate (as defined in 11 U.S.C. § 101(518))
m Stockbroker(as defined in 11 U.S.C. § 10?(53}\))

El Commodity Broker (as defined in 11 U.S.C. § 101(6))

m None ot the above

if you are filing under Chapfer 11. the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent baiance sheet, statement of operationsl cash~fiow statement, and federal income tax return or if
any of these documents cfc not exist, follow the procedure in 11 LJ.S.C. § 1t16(1)(B}.

dl\io. l am not filing under Chapter 11.

a No. l am filing under Chapter11. but l am NOT a smatl business debtor according to the definition in
the Bankruptcy Code.

[;.i ¥es. i arn filing under Cha;)ter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods or livestock
thatmustbe fed, ora building
that needs urgent repairs?

Ofncial Form 101

n/No

iii ves. what is the hazard?

 

 

if immediate attention is needed, why is rt needed?

 

 

Where is the property?

 

Number Street

 

 

Cily Slate Z§P Code

Voiuntary Petition for individuals Fiiing for Bankruptoy page 4

Debtor 1
First Nlme

w iii'°\\?iL-l J)Wi.

Mtddie Name

gin

?:‘ l?<f/'x'"

Last Name

Case number irrrmaii.-ii

w Explain Your Et'forts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseiing. `

The iaw requires that you
receive a briefing about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices |f you
cannot do so. you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid. and your creditors
can begin collection activities
again.

Ofticial Fonri 101

About Debtor 1:

You must check one:

W| received a briefing from an approved credit

counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

l;l l received a briefing from an approved credit

counseling agency within the 180 days before i
filed this bankruptcy petition, buti do not have a
certificate of completion

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan. if any.

El l certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 150-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unabie to obtain it before you fried for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed it the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must fite a certificate from ti'ie approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so. your case
may be dismissed

Any extension of the 30»day deadline is granted
only for cause and is limited to a maximum of 15
days.

Cl l am not required to receive a briefing about

credit counseling because of:

E.l lncapacity. l have a mental illness or a mental
deficiency that makes roe
incapable of realizing or making
rational decisions about finances

l:l Disability. lilly physical disability causes me
to be unable to participate in a
brienng in person, by phone, or
through the internet, even after l

reasonably tried to do so.

El Active duty. | am currently on active mititaiy
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Fiiing for

About Debtor 2 (Spouse On|y in a Joint Case):

You must check one.'

l:l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion

Attacii a copy of the certificate and the payment
pian, if any, that you developed with the agency.

a | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy pet|tlon, but l do not have a .
certificate of completionl z

Within 14 days after you file this bankruptcy petition, n
you MUST tile a copy of the certificate and payment
plan. if any.

13 l certify thatl asked for credit connecting
services from an approved agency, but was
unable to obtain those services during the 'l'
days afteri made my recu.testl and exigent
circumstances merit a 311-day temporary waiver
of the requirement

To ask for a 313-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the brienng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case

Your case may be dismissed if the court is
dissatisfied with your reasons ior not receiving a
briefing before you died for bankruptcy

if the court is satisfied with your reasons. you must
stilt receive a briefing within 30 days after you fi|s.
You must file a certi§cate from the approved
agency, along with a copy of the payment plan you
developed, if any. lt you do not do so, your case
may be dismissed

Ariy extension of the BG-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m i am not required to receive a briefing about
credit counseling because of:

E] lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rationai decisions about tnances.

|:] bisabi|ity. lilly physical disability causes me

to be unabie to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to dc so.

L_..l Active duty. t am currently on active mi§itary
duty in a miiitary combat zone.

lt you believe you are not required to receive a
briefing about credit counselingx you must die a
motion for waiver of credit counseling with the court. -

Bankruptcy page 5

Case number arrnnown)

 

/
Debtor‘i £Qj g"{}¢¢_-t" ll é)t,v § *¢ }'\+_ /l.`.> {b"\°»"`&
First N e Midd: ama l Lasl Name

m Answer Tbese Questions for Reporting Purposes

 

163l Are your debts primarin consumer debts? Consumer debts are denned in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a personal, family, or househoid purpose."

[3 No. so to azne,ash.
Yes. Go to line 17.

: an. what kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

MNo. Go to line 16o.
El Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

t'a'. Are you filing under
Chapter 7?

Do you estimate that after UYes. t am filing under Chapter 7. Do you estimate that after any exempt property is exc!uded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
exciuded and 31 NO

administrative expenses

are paid that funds witt be 3 Ye$
avaitabie for distribution
to unsecured creditors?

i:l No. l am not filing under Chapter 7. Go to line 18.

 

ca’a-¢an

: 18. How many creditors do U 1.000-5.000 il 25.001-50,00G

 

 

you estimate fhafyou Cl 50-99 El 5.001-10.000 Cl 50.001-100,000
°We? El 100_199 Ei 10.001-25,000 U Nroretnan aoo,ooo
_l;l zoo_ess _ . v . - - -
19_ How much do you iiit’$o_sso,ooo ill sa.ooo,ooa-$ao manion Cl $500,000,001_31 oaaaaon

estimate your assets to
be worth?

El $50,001-$100,000
El saoo,ooa»ssoo,ooo
Ei ssoo,ooa»sa manion

l:l $10,000,001-$50 ma:aaon
ill sso,oco,oot~stoo maaaaon
l.'.l saoo,coo,ooarssoo marion

i:l $1,000,009,001-$10 biil§{}t'|
m $10,000,000,001~$50 bliliOl’t
m N§ore than $50 bitlion

 

` 20. How much do you
estimate your liabilities
to be?

m Sign Beiow

For you

Ell/$o-$su,oou

|IJ sso.coasaoo,ouo
L'.l saoo,ooa-ssoo,noo
El $500,001-$1 manion

El $1,000,001-$10 manion

iii sao,ooo,om-$so ma:aaon
ill $50.900,001-$;00 manion
ill saoo.ooo.ooa-$soo marion

il $500,000,001-$1 button

il sa .000,000.001-$10 billion
ill 510,000,000,001-$50 ba§aaon
Cl auoze man esso bratton

l have examined this petition. and l deciare under penalty of perjury that the information provided is true and

correct.

|fl have chosen to fite under Chapter 7, t am aware that l may proceed, if eligible, under Chapter 7, 11,12. or 13
of title 11, United States Code. § understand the relietavailabie under each chapter, and i choose to proceed

under Chapter 'l'.

|f no attorney represents rne and i did not pay or agree to pay someone who is not an attorney to help me tili out

this document t have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, speciiieci in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a banluuptcy case can resutt in fines up to $250‘000, or imprisonment for up to 20 years. or botb.
tit U.S.C.§§152,1341,1519.and 3571.

 

X

 

Signature of Debtor 2

Signature of ebtor 1

Executed on
luna .' DD a'YYYY

Executed on
M|V| f DD .'YYYY

 

   

Oi‘i'lcial Forrn 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

Debtori gmi;fej 149 w /t)C/o]~i ¢Lfl` 11 b Cw t Case number armour

MlddleName Las'l Name

. l, the attorney for the debtor(s} named in this petition, declare that l have informed ina debtor(s) about eligibility
F°r your au°rney’ 'f you are to proceed under Chapier 7, 11. 12. or 13 of titte 11. United States Code, and have explained the relief
represented by °"° available under each chapter for which the person is eligible l also certify that t have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b){4)(D) election1 certify that l have no

if you are not represented knowtedge after an inquiry that the information in the schedules filed with the petition ls incorrect

by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signeture ot Atlorney for Debtor - MM t DD IYYYY
Prlnted name
Flrm name
Number Street
City State ZiP Code
Contact phone Emall address
Ear number Stete

 

Ofiiclal Fonn 101 Voiuntary Patltion for individuals Fl|ing for Bankruptcy page 7

 

 

Debtor1 ‘§% l f\_f'i m 43 adm H\ /._`) l bt`l¢"i Case number urknewni
Flt‘sl me Ml e Narne l Last Name

   

For you if you are filing this The law aliows youl as an individual, to represent yourself in bankruptcy court, but you
- bankruptcy WithUt an should understand that many people find it extremeiy difficult to represent
attorney themselves successfuliy. Because bankruptcy has tong-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by _
an attorneys you do not `t'o be successful, you must correctly flie and handle your bankruptcy oase. The rules are very

need to me this page_ technical, and a mistake or inaction may affect your rights For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the courtl case trustee, U.S. trustee, bankruptcy administratorl or audit
Flrm if your case is selected for audit. if that happens, you could iose your right to file another
casel or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts ih the schedules that you are required to tile with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debt, the debt may not be dischargedl if you do not list
property or properly claim it as exempt, you may not be able to keep the property The judge can
also deny you a discharge of ali your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding propeny, falsifying reoords, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and completel
Bankruptcy fraud is a serious crime; you could be fined and imprisoned

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney The court will not treat you differently because you are iiiing for yourself. 'i`o be
successfut, you must be familiar with the United States Bankrupicy Code\ the Federal Ruies of
Bankruptcy Procedure, and the local ruies of the court in which your case is filed. You must also
be familiar with any state exemption laws that appiy,

Are you aware that filing for bankruptcy is a serious action with long-term unancial and legal
consequences?

l;l No

W\’es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete you could be tined or imprisoned?

l:l No

WYes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
VNo

n Yes. blame of Person .
Attach Bankru,otcy Petitl'on Preparer’s Notr'ce, Declar‘atr`on, and Sr'gnature {Oillcial ¥orm 119}.

 

By signing here, l acknowledge that i understand the risks involved in filing without an attorney l
have read and understood this notice, and l arn aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case.

x/RW x

 

 

 

Signature of Deb¥or 1 Signature of Debtor 2
Dete 4 20 Date
N|IDD IYYYY |\r'||‘\llil DD IY\’YY
Conlact phone Contact phone
Cc|| phone 70 L/~ ‘n'/’??.. § g 114 Cell phone

Ernai| address

  

, Emai| address

   

Of‘llcia§ FOI`rn 101 Voiuntary Petitlon for lhdividuats Flilng for Bankruptcy page 8

Fill in this information to identify your case:

centum zeal/taff /7¢.,.'~¢1+' %/bc»sl

Firsr trains vulcan mejia ran N§me

Debtor 2
(Spouse_ it Hling} First blame Middla Name Last Name

Linited States Barrl<ruptcy Court for the: WQ$_£€#A DlStl'iCt Of di C

Case number Ch@CK if fills §SZ
(lfknown)
U An amended filing

m A supplement showing postpetition chapter 13
income as of the fo§lowing date:

OfflClai FOl'lTl 106l mw
Schedu!e l: Your lncome 12115

Be as complete and accurate as possible. lf two married peopie are filing together (Debtor1 and Debtor 2), both are equaily responsible for
supplying correct informationx |f you are married and not filing jointlyJ and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number tif known), Answer every question

m Describe Emp|oyment

 

 

 

 

 

§t. Flll in your employment _ _
: information Debtor 1 Debtor 2 or non-filing spouse

 

lf you have more than one job,
attach a separate page with

 

information about additional E'“pi°yme"t status m Emp|°yed m §miJl°V@-d
empioyers. WNot empicyed l;l Nol employed
include part-time, seasonal, or
sen-employed work.

Occupation

Occupation may include student
or homemai<erl ifit applies. /
Empioyer’s name M/£}'

Employer’s address

 

Number Street Number Streel

 

 

 

Cily State ZiP Code City State ZiP Code

How long employed thore?

G:ve Detalls About Nlonthly lncome 'nv]r//Dr

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-thing
spouse uniess you are separated

li you or your non-filing spouse have more than one employerl combine the information for all employers for that person on the lines

below. if you need more space, attach a separate sheet to this iorrn.

 

For Debtor 'i For Debtor 2 or
1 non-filing spouse
2. i_ist monthly gross wages, salary, and commissions (before all payroll '
i deductions}. lf not paid monthiy. calculate what the monthly wage would be. 2. $ $
3. Estirnate and list monthly overtime pay. 3. + $ + $

 

§ 4, Caiculate gross income. Add line 2 + line 3. 4. $ § $M

 

 

 

 

 

Oft`rciai Fcrm 106| Schedute t: Your income page 1

Debtor 1

/Qt.e.'zta./¢,! L)wieh+ %/19<;»'?1"

i=i¢n na,i.e‘ nude umw f i_asi same

Copy iine 4 here 9 4.

54 List all payroll deductions:

5a. Tax, Nledicare, and Socia| Security deductions Sa. $ $
Sb_ Mandatory contributions for retirement plans 5b. $ $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans 5d. $ $
5e. insurance 5e1 $ $
5f. Domestic support obiigations 5f. $ $
59. Union dues 5g. $_ $
Sh. Oti\er deductions. Specify: 5h. $ + 3
6. Add the payroli deductions Add lines 5a + 5b + 5c + 5d + 5e +5£ + 5g + 5h. 6. $ g $
7. Caiculate total monthly take-home pay. Sut)tract iine 6 from iine 4. 7. $ § $
B. List ai| other income regularly received:
Ba. Net income from rentai property and from operating a business,
profession, or farm
Altach a statement for each property and business showing gross
receiptsl ordinary and necessary business expenses, and the total $ $
monthly net income. Ba. NL'
Bb. interest and dividends Sb. $ §§ $
Bc. Family support payments that youl a non-fiiing spouse, or a dependent
regularly receive
include alimony, spousal support, child support maintenancel divorce $ $
settiement, and property settlement Bc. ---_
Sd. Unernployment compensation Sdi $ D/ $
Be. Socia| Security Be. $ Q?" $
Bf. Other government assistance that you regulariy receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps {benehts undeftne Supp|emental
Nutrition Assistance Program} or housing subsidies
Specify: Bf. 5 $
Bg. Pension or retirement income tig. $ P(” $
/L/
Sh. Other monthly income. Specify: Bh. + $ §§ + $ '
A/r/¢ §
9, Add ai| other income. Add lines 8a + 8b + 80 + 8d + Be + Bf +Bg + Sh. 9. $ 4 § $_':"'_,&'"

 

 

 

§ 10.Ca|cuiate monthiy income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spousel 10.

_\
_\

. State all other regular contributions to the expenses that you list in Sched'uie J.

Case number irrknmmi

For Debtor 'i

66

For Debtor 2 or
non-i|ilnq spouse

$

 

 

 

 

 

 

 

 

 

 

$Q +

 

 

 

 

include contributions from an unmarried partner, members of your household, your dependents your roommates, and other
friends or reiatives.

Do not include any amounts aiready included in lines 2-10 or amounts that are not avaiiai)|e to pay expenses listed in Scheduie J.

 

_ Speciiy: 11.
12. Add the amount in the last coiumn of line to to the amount in line 1'l. The resuit is the combined monthiy income
Write that amount on the Summary of Your Assets and Liab."lities and Ceitain Statistical informationl it it app§ies 12.

i3. Do you expect an increase or decrease within the year after you fite this form?

a No.

 

 

 

$

 

Combined
monthly income

 

 

Yes. Ex lain: l - . -“
g § “ c m loci/With cn{,¢. ':,i_ gee iFMg/J`/O/l/cj
Ofiicia| Form 106| Schedule l: Your income page 2

 

Fiii in this information to identify your case:

Debtort _RC,¢, i /\/4{¢! l)w’{e Ll»f _-ZP}SCH'

FirsiNa¢e ' Middle Nan|le LastName Check if this ilS:

Debtor 2 ' ‘
{Spouse, ifiiiing) Firnname media Nama l.aslNama a An amended f||.mg

» Ci A supplement showing postpetition chapter 13
Uniied States Elankruplcy Couzt for lhe:L/LC_/j 1'€/»'\- DistriCi Of /L/ C- expenses as Df the foliow§ng data

 

%?::Ua:;nber MM .' DD.' YYVY

 

 

 

Officiai Form 106J
Schedule J: ¥our Expenses wis

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
ilf known}. Answer every question.

m Describe Your Household

1. is this a joint case?

 

WNo. Go to line 2\
l;i Yes. Does Debtor 2 live in a separate household?

l;l l\io
i:l Yes. Debtor 2 must tile Ott"icial Form 106J-2, Expanses for Separate Househoid of Debtor 2.

 

 

 

 

 

 

 

 

2. Do ou have de endents?
y p MNG Dependent’s reiationship to Dependent’s § Does dependent live
Do not list Debtor 1 and El Yes. Fiil out this information for Debtor‘\ Of oebf°r 2 696 § W'fh v°'-l?
Debtor 2. each dependent .......................... f
. f l;i No
Do not state the dependents z n
names. j Yes
iii No
l:] Yes
m No
l;l Yes
n No
|:l Yes
m No
13 Yes
3. Do your expenses inciude @/NO

expenses of people other than
yourself and your dependents? m Yes

Estimate Your Ongoing Monthiy Expenses

Estimate your expenses as of your bankruptcy fitlng date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as ofa date after the bankruptcy is filed. if this is a supplemental Sched'uie J, check the box at the top of the form and fiii in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Scheduie i: Your Income (Oi"ficia| Form ltitltil.) Y°"' expenses
4. The rentai or home ownership expenses for your residence include iirst mortgage payments and `;’”3“*;:»§' :/
any rent for the ground or lot. 4. __~m-
if not included in line 41
4a Fteai estate taxes 4a $
4b. Property, homeowner's, or renter‘s insurance § 4b. $
4c_ Home maintenance repair,.and upkeep expenses 4c_ $
4a Homeowner's association or condominium dues rid $

Ofl`icia| Form 1063 Scheduie J: Your Expenses page 'f

canon £e.; ,'MU D¢./r'o llj `i//c/!zeu“i_'

10.
11.

32.

1B.

20.

|=irsr Nadie Miedie Name ' Last Name

. Additiona| mortgage payments for your residence, such as home equity loans

. Utiiities:

sa. Eleciricity. heat, natural gas

Bb. Water, sewer. garbage collection

sc. i'e|ephonal cell phone, |nternet, saieliite, and cable services
ad. Other. Specify:

 

Food end housekeeping supplies

. Chiidcare and chlidren’s education costs

. C|othing, |aundry, and dry cleaning

Persona| care products and services
lVled|ca| and dental expenses

Transportation. include gas. maintenance bus or train fare.
Do not include car payments

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitab|e contributions and religious donations

|nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a l_ife insurance
15b. Hea|th insurance
15c. Vehicie insurance

15d. Other insurance Specify:

 

Taxes. Do not include taxes deducted from your pay or inciucled in lines 4 or 20.
Specify:

 

installment or lease payments:
l'ra. Car payments for Vehicie ‘l
1“rb. Car payments for Vehicle 2
17c. Other. Specify:

 

17d. Other. Specity:

 

Case number urkm=wn)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Scheduie i, ¥our income (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedui'e i: Your Income.

20a i\.'iortgages on other property

20b. Real estate taxes

20c. Property, homeownersl or renter’s insurance
2ud. Niaintenanoe, repair, and upkeep expenses

zoe. Homeowner’s association or condominium dues

Ofiicial Form ‘l(}SJ Schedu|e .i: Your Expenses

Sa.
Sb.
Bc.

Sd.

15a.
15b.
i§c.

?5Cl.

1?a.

l?b.

17c.

17d.

‘§B.

20a.
201>.
20»:.
2Gdi
20e.

 
 

Your expenses

6968€669€£

 

$

$

$ '/
r$ lil',jbyz
$ l
$

$

$

$

5

$

$

page 2

Debtorl @€C} iv /i‘:li‘// DW;Q ll/+ JZ-:iz§ '4\"'4__ Case number unmownl

 

 

 

 

 

 

Fir)i Name Mxidie Name l LaslName
21. Other. Specify: zr. +$
22. Catcu|ate your monthly expenses. §
22a Add lines 4 through 21_ 22a $ _!' 357 j ,-’
22b. Copy line 22 (month|y expenses for Debtor 2), if any, from Ot§ciai Form 1063-2 4 2211 i 3
220. Add line 22a and 22b. The result-is your monthly expenses. 22c. l 5 j 2 3 2 '3-#

 

23. Catcuiate your monthly net income.

 

 

 

 

 

 

23a Copy line 12 (your combined monthly income) from Scheo‘ule l. 23a. $ §§

23b. Copy your monthly expenses from line 220 above. 23a .,,. 3 l 2 2 2 `»'-VY~
23c. Subtract your monthly expenses from your monthly incomel ,.QV ,) 7'__¢),_'

The result is your monthly net income 23c. $
24. Do you expect an increase or decrease in your expenses within the year after you f|ie this form?

For examp|e, do you expect to finish paying for your car loan within the year or do you expect your

mortgage payment to increase or decrease because of a modification to tne terms of your mortgage?

D’YES. EXpIBii'i here: ___a l j j é) el 616/e- is ics/fs /yy\l/ /f' b{,~)\.-j.qv b$C/ k

Hn im.¢/zc)€_. 1 pto i,'/l

il~l bc-w~/L éM,;)/oye/i' 474/irm

   

 

 

Oft”lcial Form 1\.']6\.t Schedule J: Your Expenses page 3

Fill in this information to identify your case:

Debtor1 H\’.¢:;.» row 01 .D»'L/rl‘r hay j dbe H~F

’i?irsti\$me Middle.~|ame Last E§ams

Debtor 2

tSpouse, ii filing} Flrsl Nama Miscrre Nama Lasr Name

United States Bankruptcy Court for ther i,_l_/W§ g 719/5b DiSirin Of 12 C-'

Case number
tit known)

 

 

 

El check rr this is an
amended filing

 

Official Form 106Dec
_Declaration About an lm|ividual Debtor’s Schedules mrs

lf two married peopte are filing together, both are equally responsible for supplying correct information.

 

You must fite this form whenever you fite bankruptcy scheduies or amended schedules. l'illaking a false statement, conceaiing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up _to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

mo

m Yes. Name ot person . Attach Bankmprcy Petr`tr’on Preparer’s Notr'ce, Declarair'on, and
S.ignafr.rre (Of€iciai Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

xQ/»% x

Sigrlat£r;cf"l?e'b€or"l Signature of Debtor 2

Daze § § D~C\lj Date
ur Do r YYvY MM.' nor YYYV

 

 

Ofircial Form 106Dec Dec|aration About an individual Debtor’s Schedu|es

re e.»er\ 'r'ws+ cea
/)C> §¢-»"2‘ BL/°
Hq)/;/ /M stem
Ii» F¢>~,¢ H§“lls C./tsl\
Fo £O}< jji:
B~r+t§l¢m!,$l) S“`?'Hb
un :i'.-»\ 3m Lo¢~/'\S
r”'~ 6¢>)< tri/l
SMl'¢\ riosaj csi crS"'/'f>§i
13. ’f¢,,._"i`(on O_,;v'f\`<)-’i"
. M`{ CDMFU`_€V C',¢;r£er
670 r?)o\,r "3’8’)
wer/‘h,n{;,r,»'j 03053
/L(, F¢`=onr.j¢i~rg F-€»F<-Ml ¢;,f~eJt"l" r,/f\v'~`-»"*"i
73‘7 pine {"'~i"¢`r->n fbi
H/'¢@>P€r , sc wine
/'5_` /V‘; rJWr.»'l'n/r¢»~t n-¥~ £@,V.U,U.s_
p0 I§@?< r§LS'”`c)or-»
gai<(<zh /l/€_ 2_7¢‘{0
[{>‘ jn}€r'r\t.[ flawequ j@ry.'Q
C€“\'l-J¢.l."z€d IMOli/en<? OJ§?U{.'H¢~’\
610 430-x ':>'?>L/é,
arrive/mn ,_ Wr irm swsz
ll 'Tr~ur_ /¢\ccor»/
303 Q'°:f’<,rfw+
Sr.»{l‘t’ "75""0
So-J‘\“h 5qu Ffd/\C»\“J`c,a /. C/?' civ/07

;‘ ¢¢e,ll-i~ one Sn.-'rL
do §@>< tgs/31
l_r 4 . `
LQ> reg¢,/ jun Ycquz

11 <>-QJ¢*+- weren cyr
pa /:»'@>< soon
S`¢>\rl`hl"."c_ld/ MI L/€C>Sb

jr 5`4;4'#`44¢./£¢'“ CongUn/\Qr U‘§"f']
p0 ,6<“>‘¢< 66 19~"/5
Fwtwr>r"rk, T)< 7brel

Ll» porc7on govean @foo,£l
FC) H>r>)< ra’?

COJ‘\C,¢_'»K”J/ /{/C 2$'0`1@
5"~ g’ferr\ genuine $c:rvi~e,.S
1,09~ §[~€`C,e@.fi;' §’)"#
C€>re;n$bm, ./r/c', ~<>“7`~/05’

§§ F-'WS }` fledz C,`fed¢"i* C-on\"'d'

3°/_`79° C'/¢\"r?r{v\ 6}./¢/ how 30,5
C.} _eu_€ j,w_)/ ON L/Ll l.B\Q\

`7» fir/rs tight fi-L`n.t` sy§'t~€”\ IHL
BQHA|'\G"¢N' S'i'f¢'iws'(fr',p»rq.
SK)~! 'F¢\'-"‘/"@W QJ~’ series leo
c/l/L¢sv~,t).H{/ /V'C_ zg',)_()?

54k projr~c§`§rvu'; Lr. -L¢,'ji',qj
ij 6 !?>Gié L/lBr/o
jar-ta rth <.;.;y\/ w €eryl

Y' lDolC< finaer
I'l’L£/pu»+ p~@¢é‘(r!¢»b{@
ij-HJDG DC.V;J 'Tc>({rot" i)("" 197le

C'ln.»ln‘t/ ,w; '2_ assn
1

